Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandikonda et al. (US 2007/0047571) in view of Mukerji et al. (US 2019/0052554), and further in view of Cross et al. (US 2010/0268814).

Regarding claim 20, Kandikonda discloses a method, comprising: 
monitoring SIP messages between a local device and a remote service to identify requests for the remote service (Kandikonda, paragraph [0030], survivability server 60A passes registrations onto server 10; paragraph [0031], server 60A forwards a request for a session, monitors the WAN link from SIP endpoints to server 10; paragraph [0032], availability of the WAN link is determined by sending ICMP request to server 10 and monitoring for a response); 
determining an address of the local device and the remote service from the SIP messages (Kandikonda, paragraph [0039], translate from user’s name to current network address using SIP messages; paragraph [0049], server 60A receives the Register from the endpoint and updates the Registration database with the contact address; paragraph [0051], server 60A sends the contact address of the server 10 to the SIP endpoint); 
determining if the remote service requested in a monitored SIP message is available (Kandikonda, paragraph [0046], check the status of server 10; paragraph [0051], survivability server 60A checks its database for the particular endpoint; paragraph [0052], survivability server 60A checks status of server 10); 
when the remote service is available (Kandikonda, paragraph [0046], if server 10 is reachable, survivability server 60A updates the registration database with the contact information of the endpoint):
extracting, from the monitored SIP message, addresses of the local device and the remote service, resulting in passively extracted addresses (Kandikonda, paragraph [0039], translate from user’s name to current network address using SIP messages; paragraph [0046], update the registration database with the contact information of the endpoint; paragraph [0049], server 60A receives the Register from the endpoint and updates the Registration database with the contact address; paragraph [0051], server 60A sends the contact address of the server 10 to the SIP endpoint), 
where the extracted addresses are continuously re-registered in the database while the service is available (Kandikonda, paragraph [0039], translate from user’s name to current network address using SIP messages; paragraph [0046], update the registration database with the contact information of the endpoint; paragraph [0049], server 60A receives the Register from the endpoint and updates the Registration database with the contact address; paragraph [0051], server 60A sends the contact address of the server 10 to the SIP endpoint);
forwarding the monitored SIP message to a backup server (Kandikonda, paragraph [0046], if server 10 is reachable, survivability server 60A updates the registration database with the contact information of the endpoint);  
Page 15/22connecting the local device to a local service when the requested service is not available (Kandikonda, paragraph [0052], if server 10 is reachable, survivability server 60A sends the contact address of the called endpoint to the calling endpoint, and the calling endpoint makes a call to the called endpoint).  

Kandikonda does not explicitly disclose wherein the packet handler monitors and handles SIP and DNS messages without modifying the message.

 Mukerji discloses wherein the packet handler passively monitors and handles SIP and DNS messages without modifying the message (Mukerji, paragraph [0004], port mirroring on single or multiple interfaces; paragraph [0030], SIP protocol; paragraph [0151], monitoring DNS messages; paragraph [0162], monitor some of the packets based on rule-based policies); and
duplicating the monitored SIP message, resulting in a duplicate unmodified monitored SIP message (Mukerji, paragraph [0004], port mirroring on single or multiple interfaces; paragraph [0030], SIP protocol; paragraph [0151], monitoring DNS messages; paragraph [0162], monitor some of the packets based on rule-based policies);
forwarding the SIP and DNS messages to the packet handler according to predetermined rules (Mukerji, paragraph [0162], monitor some of the packets based on rule-based policies);
wherein the predetermined rules specify that only DNS messages directed to a particular set of ports are forwarded (Mukerji, paragraph [0004], port mirroring on single or multiple interfaces; paragraph [0030], SIP protocol; paragraph [0162], monitor some of the packets based on rule-based policies).
  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to monitor SIP and DNS messages, without modifying the messages, by duplicating [mirroring] the messages and then to forward the duplicated messages, based on rule-based policies in the invention of Kandikonda.  The motivation to combine the references would have been to reduce the load on the packet monitoring device.  
Kandikonda does not explicitly disclose wherein predetermined rules specify that only DNS messages directed to a particular set of ports are forwarded to a service name-resolution cache.
Sterman discloses forwarding a copy of a name-resolution packet to a service name- resolution cache (Sterman, paragraph [0008], ITSP stores a record in its local cache); 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use a local DNS name resolution cache database for the service when the service is not in the database, and to forward packets to a service name-resolution cache in the survivability server of Kandikonda.  The motivation to combine the references would have been for the database to have an entry for the service.

Regarding claim 21, Kandikonda in view of Mukerji discloses the method of claim 20, further comprising storing a status for the service in a database (Kandikonda, paragraph [0039], SIP translates from user’s name to network address; paragraph [0046], if server is reachable, update the registration database with contact information of the endpoint; paragraph [0049], if server 10 is unreachable, server 60A receives the Register from the endpoint and updates the Registration database with the contact address).

Claim 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandikonda, in view of Mukerji, and further in view of Sterman et al. (US 2017/0251108).

Regarding claim 16, Kandikonda discloses a method comprising:  Page 14/22
monitoring DNS messages between first devices and second devices to determine a type for each message in the SIP messages (Kandikonda, paragraph [0030], survivability server 60A passes registrations onto server 10; paragraph [0031], monitors the WAN link from SIP endpoints to server 10; paragraph [0032], availability of the WAN link is determined by sending ICMP request to server 10 and monitoring for a response); 
checking a database for an entry for a requested service (Kandikonda, paragraph [0049], survivability server 60A checks its database for the particular endpoint; paragraph [0052], survivability 
registering the requested service in the database (Kandikonda, paragraph [0030], survivability server 60A checks passes registrations onto server 10; paragraph [0031], survivability server 60A can register the endpoints to an alternate server or provide the service itself; paragraph [0046], update the registration database with contact information of the endpoint); 
determining a status of the service (Kandikonda, paragraph [0051], survivability server 60A checks its database for the particular endpoint; paragraph [0052], survivability server 60A checks status of server 10) when the service is in the database (Kandikonda, paragraph [0049], database of survivability server 60A); 
when the service is available (Kandikonda, paragraph [0046], if server 10 is reachable, survivability server 60A updates the registration database with the contact information of the endpoint):
sending the monitored SIP message to a backup SIP server (Kandikonda, paragraph [0046], if server 10 is reachable, survivability server 60A updates the registration database with the contact information of the endpoint); and 
extracting, from the monitored SIP message, addresses of the local device and the remote service, resulting in passively extracted addresses (Kandikonda, paragraph [0039], translate from user’s name to current network address using SIP messages; paragraph [0046], update the registration database with the contact information of the endpoint; paragraph [0049], server 60A receives the Register from the endpoint and updates the Registration database with the contact address; paragraph [0051], server 60A sends the contact address of the server 10 to the SIP endpoint), 
where the extracted addresses are continuously re-registered in the database while the service is available (Kandikonda, paragraph [0039], translate from user’s name to current network address using SIP messages; paragraph [0046], update the registration database with the contact information of the endpoint; paragraph [0049], server 60A receives the Register from the endpoint and updates the Registration database with the contact address; paragraph [0051], server 60A sends the contact address of the server 10 to the SIP endpoint);
storing the request in the backup SIP server when the service is not available (Kandikonda, paragraph [0031], upon failure of a link, survivability server 60A can register the endpoints to an alternate server or provide the service itself; paragraph [0049], if server 10 is unreachable, server 60A receives the Register from the endpoint and updates the Registration database with the contact address).  

Kandikonda does not explicitly disclose wherein the packet handler monitors and handles SIP and DNS messages without modifying the message.

Mukerji discloses wherein the packet handler passively monitors and handles SIP and DNS messages without modifying the message (Mukerji, paragraph [0004], port mirroring on single or multiple interfaces; paragraph [0030], SIP protocol; paragraph [0151], monitoring DNS messages; paragraph [0162], monitor some of the packets based on rule-based policies); and
duplicating the monitored SIP message, resulting in a duplicate unmodified monitored SIP message (Mukerji, paragraph [0004], port mirroring on single or multiple interfaces; paragraph [0030], SIP protocol; paragraph [0151], monitoring DNS messages; paragraph [0162], monitor some of the packets based on rule-based policies); and
forwarding the SIP and DNS messages to a packet handler according to predetermined rules (Mukerji, paragraph [0162], monitor some of the packets based on rule-based policies), wherein the predetermined rules specify that only DNS messages directed to a particular set of ports are forwarded (Mukerji, paragraph [0004], port mirroring on single or multiple interfaces; paragraph [0030], SIP protocol; paragraph [0162], monitor some of the packets based on rule-based policies).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to monitor SIP and DNS messages, without modifying the messages, by duplicating [mirroring] the messages and then to forward the duplicated messages, based on rule-based policies in the invention of Kandikonda.  The motivation to combine the references would have been to reduce the load on the packet monitoring device.  
  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to passively monitor SIP and DNS messages, without modifying the messages, by duplicating [mirroring] the messages and then to forward the duplicated messages, based on rule-based policies in the invention of Kandikonda.  The motivation to combine the references would have been to reduce the load on the packet monitoring device.  

Kandikonda does not explicitly disclose wherein predetermined rules specify that only DNS messages directed to a particular set of ports are forwarded to a service name-resolution cache.
Sterman discloses creating an entry in the database for the service when the service is not in the database (Sterman, paragraph [0008], the first time a subscriber makes a call to a given number, ITSP stores a record in its local cache); and
forwarding a copy of a name-resolution packet to the service name- resolution cache (Sterman, paragraph [0008], ITSP stores a record in its local cache); 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use a local DNS name resolution cache database for the service when the service is not in the database, and to forward packets to a service name-resolution cache in the survivability server of Kandikonda.  The motivation to combine the references would have been for the database to have an entry for the service.

Regarding claim 17, Kandikonda in view of Mukerji, and further in view of Sterrman discloses the method of claim 16, wherein registering the requested service includes determining an address of the first device and the second device (Kandikonda, paragraph [0031], upon failure of a link, survivability server 60A can register the endpoints to an alternate server or provide the service itself; paragraph [0049], if server 10 is unreachable, server 60A receives the Register from the endpoint and updates the Registration database with the contact address), and the availability of the second device from the SIP messages (Kandikonda, paragraph [0051], survivability server 60A checks its database for the particular endpoint; paragraph [0052], survivability server 60A checks status of server 10).  

Regarding claim 19, Kandikonda in view of Mukerji, and further in view of Sterrman discloses the method of claim 16, further comprising: sending a SIP message to the first device that that service is not available when the status indicates that the service is not available (Kandikonda, paragraph [0052], survivability server 60A checks status of server 10, and if the server is unavailable, server 60A sends 302-Moved Temporarily response to the calling endpoint).  

Claim 1-5, 7-12, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandikonda in view of Mukerji, and further in view of Sterman, and further in view of McIntosh et al. (US 2009/0013210).

Regarding claim 1, Kandikonda discloses a system for providing service survivability (Kandikonda, paragraph [0010], provides survivability; paragraph [0018], services), the system comprising: 
a database (Kandikonda, paragraph [0046], SIP registration database) storing a service name, an address and availability for an associated service (Kandikonda, paragraph [0039], SIP translates from user’s name to network address; paragraph [0046], if server is reachable, update the registration database with contact information of the endpoint); 
a fallback SIP server (Kandikonda, Fig. 2, Survivability Server 60A); 
a packet handler in communication with the database service (Kandikonda, Fig. 2;  paragraph [0043], packets flow between the UAs via survivability server 60A), the packet handler: 
monitoring SIP messages between a local device and a remote service (Kandikonda, paragraph [0031], monitors the WAN link from SIP endpoints to server 10; paragraph [0032], availability of the WAN link is determined by sending ICMP request to server 10 and monitoring for a response); 
identifying a monitored SIP message as a register request for a service (Kandikonda, paragraph [0030], survivability server 60A passes registrations onto server 10; paragraph [0031], survivability server 60A can register the endpoints to an alternate server or provide the service itself); 
determining, using register request of the monitored SIP message, if the service is in the database (Kandikonda, paragraph [0049], upon receiving the REGISTER, survivability server 60A checks its database for the particular endpoint; paragraph [0052], survivability server 60A checks its database for the particular endpoint); 
creating an entry in the database for the service when the service is not in the database (Kandikonda, paragraph [0030], survivability server 60A checks passes registrations onto server 10; paragraph [0031], survivability server 60A can register the endpoints to an alternate server or provide 
upon receiving a positive acknowledgment that the service is in the database from the register request (Kandikonda, paragraph [0046], upon receiving the 200 OK from the server 10, survivability server 60A updates the registration database with the contact information of the endpoint; paragraph [0051], if the server is reachable and endpoint is in registered with the server, send a 302 message): 
forwarding the monitored SIP message to the fallback server (Kandikonda, paragraph [0046], if server 10 is reachable, survivability server 60A updates the registration database with the contact information of the endpoint); and 
extracting, from the monitored SIP message, addresses of the local device and the remote service, resulting in passively extracted addresses (Kandikonda, paragraph [0039], translate from user’s name to current network address using SIP messages; paragraph [0046], update the registration database with the contact information of the endpoint; paragraph [0049], server 60A receives the Register from the endpoint and updates the Registration database with the contact address; paragraph [0051], server 60A sends the contact address of the server 10 to the SIP endpoint), 
where the extracted addresses are continuously re-registered in the database while the service is available (Kandikonda, paragraph [0039], translate from user’s name to current network address using SIP messages; paragraph [0046], update the registration database with the contact information of the endpoint; paragraph [0049], server 60A receives the Register from the endpoint and updates the Registration database with the contact address; paragraph [0051], server 60A sends the contact address of the server 10 to the SIP endpoint);
storing the request when the availability indicates that the service is not available (Kandikonda, paragraph [0031], upon failure of a link, survivability server 60A can register the endpoints to an alternate server or provide the service itself; paragraph [0049], if server 10 is unreachable, server 60A 
and
wherein the fallback server determines the address of the local device from the register request and stores the address (Kandikonda, paragraph [0031], upon failure of a link, survivability server 60A can register the endpoints to an alternate server or provide the service itself; paragraph [0049], if server 10 is unreachable, server 60A receives the Register from the endpoint and updates the Registration database with the contact address). 

Kandikonda does not explicitly disclose wherein the packet handler monitors and handles SIP and DNS messages without modifying the message.

Mukerji discloses wherein the packet handler passively monitors and handles SIP and DNS messages without modifying the message (Mukerji, paragraph [0004], port mirroring on single or multiple interfaces; paragraph [0030], SIP protocol; paragraph [0151], monitoring DNS messages; paragraph [0162], monitor some of the packets based on rule-based policies); and
duplicating the monitored SIP message, resulting in a duplicate unmodified monitored SIP message (Mukerji, paragraph [0004], port mirroring on single or multiple interfaces; paragraph [0030], SIP protocol; paragraph [0151], monitoring DNS messages; paragraph [0162], monitor some of the packets based on rule-based policies).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to monitor SIP and DNS messages, without modifying the messages, by duplicating [mirroring] the messages and then to forward the duplicated messages, based .  The motivation to combine the references would have been to reduce the load on the packet monitoring device.  
a network switch, wherein the network switch is configured to forward the SIP and DNS messages to a packet handler according to predetermined rules (Mukerji, paragraph [0162], monitor some of the packets based on rule-based policies), wherein the predetermined rules specify that only DNS messages, received by the network switch and directed to a particular set of ports are forwarded (Mukerji, paragraph [0004], port mirroring on single or multiple interfaces; paragraph [0030], SIP protocol; paragraph [0162], monitor some of the packets based on rule-based policies).
  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to passively monitor SIP and DNS messages, without modifying the messages, by duplicating [mirroring] the messages and then to forward the duplicated messages, based on rule-based policies in the invention of Kandikonda.  The motivation to combine the references would have been to reduce the load on the packet monitoring device.  

Kandikonda does not explicitly disclose a DNS name resolution cache.

Sterman discloses a service name-resolution cache (Sterman, paragraph [0006], database holds records associating telephone numbers with IP addresses; paragraph [0008], ITSP maintains a local cache in which it stores records); 
a packet handler in communication with the database service (Sterman, paragraph [0008], ITSP receives calls to packet network address), the packet handler: 
determining when a message in the SIP and DNS messages is a name-resolution DNS packet (Sterman, paragraph [0008], ITSP receives calls to packet network address); 
forwarding a copy of each name-resolution packet received by the packet handler to the service name- resolution cache (Sterman, paragraph [0008], ITSP stores a record in its local cache); 
determining if the service is in the database (Sterman, paragraph [0008], ITSP queries a local intelligent caching server (LICS), and if the ITSP has not placed a call to this number in the past, the LICS then queries central database 28); 
creating an entry in the database for the service when the service is not in the database (Sterman, paragraph [0008], the first time a subscriber makes a call to a given number, ITSP stores a record in its local cache).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use a local DNS name resolution cache, and to forward packets to a service name-resolution cache in the survivability server of Kandikonda.  The motivation to combine the references would have been to handle DNS protocols.
Kandikonda does not explicitly disclose a network availability information in a local database.
McIntosh discloses determining the network availability associated with the service from the database (McIntosh, paragraph [0078], locally saved results of tests that confirm network connectivity built into a database; paragraph [0098], ping to determine reachability, and retain status messages in local nonvolatile cache).  
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use network availability information in a local database in the survivability server of Kandikonda.  The motivation to combine the references would have been to quickly ascertain the availability of remote services.  

Regarding claim 2
determining the availability of the service from the database when the monitored SIP message is not a register request (Kandikonda, paragraph [0052], upon receiving an invite, survivability server 60A checks the status of server 10); and  Page 12/22
sending the monitored SIP message to a redirection module when the availability is indicated as not reachable (Kandikonda, paragraph [0052], if server 10 is unreachable, survivability server 60A sends moved temporarily response).  

Regarding claim 3, Kandikonda in view of Mukerji, and further in view of Sterrman, and further in view of McIntosh discloses the system of claim 2, further comprising: 
a monitoring module in communication with the packet handler and the database (Kandikonda, paragraph [0066], polling module sends inquiry to determine the availability of the server at predetermined intervals) and configured to: 
send a monitoring message to the service (Kandikonda, paragraph [0066], polling module sends inquiry to determine the availability of the server at predetermined intervals); 
updating the database to indicate the service is available when a response to the monitoring module is received within a predetermined time (Kandikonda, paragraph [0066], polling module sends inquiry to determine the availability of the server at predetermined intervals; claim 4, monitoring includes waiting for a predetermined period of time) (McIntosh, paragraph [0078], locally saved results of tests that confirm network connectivity built into a database; paragraph [0098], ping to determine reachability , and retain status messages in local nonvolatile cache; paragraph [0251], response to test messages received in a timely manner); and 
updating the database to indicate the service is not available when no response the monitoring message is received within the predetermined time (Kandikonda, paragraph [0066], polling module sends inquiry to determine the availability of the server at predetermined intervals; paragraph [0067], 

Regarding claim 4, Kandikonda in view of Mukerji, and further in view of Sterrman, and further in view of McIntosh discloses the system of claim 2, wherein the redirection module sends the request to the fallback SIP server when a status for the service indicates that the service is not reachable (Kandikonda, paragraph [0031], upon failure of a link, survivability server 60A can register the endpoints to an alternate server or provide the service itself; paragraph [0049], if server 10 is unreachable, server 60A receives the Register from the endpoint and updates the Registration database with the contact address) (McIntosh, paragraph [0078], locally saved results of tests that confirm network connectivity built into a database; paragraph [0098], ping to determine reachability , and retain status messages in local nonvolatile cache; paragraph [0251], response to test messages not received in a timely manner).  

Regarding claim 5, Kandikonda in view of Mukerji, and further in view of Sterrman, and further in view of McIntosh discloses the system of claim 2, wherein the redirection module determines if the SIP message is one of an acknowledgment, cancel, or register message (Kandikonda, paragraph [0030], survivability server 60A passes registrations onto server 10; paragraph [0031], survivability server 60A can register the endpoints to an alternate server or provide the service itself) and sending a service moved message when not (Kandikonda, paragraph [0052], if server 10 is unreachable, survivability server 60A sends moved temporarily response).  

Regarding claim 7, Kandikonda in view of Mukerji, and further in view of Sterrman, and further in view of McIntosh discloses the system of claim 1, further comprising passively monitoring the monitored SIP message between a multitude of networks (Kandikonda, paragraph [0031], monitors the WAN link from SIP endpoints to server 10; paragraph [0032], availability of the WAN link is determined by sending ICMP request to server 10 and monitoring for a response).  

Regarding claim 8, Kandikonda in view of Mukerji, and further in view of Sterrman, and further in view of McIntosh discloses the system of claim 1.  Mukerji discloses wherein the packet handler communicates with a mirror port of a network switch to receive a copy of the SIP and DNS messages (Mukerji, paragraph [0004], port mirroring).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use a mirror port in the invention of Kandikonda.  The motivation to combine the references would have been to monitor copies of packets without disrupting the original packets.

Regarding claim 10, Kandikonda in view of Mukerji, and further in view of Sterrman, and further in view of McIntosh discloses the system of claim 1.  Mukerji discloses wherein a rule within the predetermined rules specifies that only SIP messages are to be forwarded to the packet handler (Mukerji, paragraph [0030], SIP protocol; paragraph [0162], monitor some of the packets based on rule-based policies).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to monitor only SIP messages based on rule-based policies in the invention of Kandikonda.  The motivation to combine the references would have been to reduce the load on the packet monitoring device.  

Regarding claim 11, Kandikonda in view of Mukerji, and further in view of Sterrman, and further in view of McIntosh discloses the system of claim 1.  Mukerji discloses wherein a rule within the predetermined rules specifies that only a SIP message directed to a particular set of ports is forwarded to the packet handler (Mukerji, paragraph [0004], port mirroring on single or multiple interfaces; paragraph [0030], SIP protocol; paragraph [0162], monitor some of the packets based on rule-based policies).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to monitor only SIP messages based on rule-based policies in the invention of Kandikonda.  The motivation to combine the references would have been to reduce the load on the packet monitoring device.   

Regarding claim 12, Kandikonda in view of Mukerji, and further in view of Sterrman, and further in view of McIntosh discloses the system of claim 1, wherein the predetermined rules specify that only name-resolution DNS messages are to be forwarded to the service name-resolution cache (Sterman, paragraph [0006], central database holds DNS records; paragraph [0008], ITSP stores a records from the central database in its local cache).  

Regarding claim 14, Kandikonda in view of Mukerji, and further in view of Sterrman, and further in view of McIntosh discloses the system of claim 1, wherein the database is local with the packet handler (Kandikonda, paragraph [0049], database of server 60A).  

Regarding claim 18, Kandikonda in view of Mukerji, and further in view of Sterrman discloses the method of claim 16, wherein the database includes a record storing (Kandikonda, paragraph [0031], upon failure of a link, survivability server 60A can register the endpoints to an alternate server or 
Kandikonda does not explicitly disclose a network availability information in a local database.
McIntosh discloses determining the network availability associated with the service from the database (McIntosh, paragraph [0078], locally saved results of tests that confirm network connectivity built into a database; paragraph [0098], ping to determine reachability, and retain status messages in local nonvolatile cache).  
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use network availability information in a local database in the survivability server of Kandikonda.  The motivation to combine the references would have been to quickly ascertain the availability of remote services.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandikonda in view of Mukerji, and further in view of Sterrman, and further in view of McIntosh, and further in view of Kurapati et al. (US 2007/0121596).

Regarding claim 6, Kandikonda in view of Mukerji, and further in view of Sterrman, and further in view of McIntosh discloses the system of claim 1, further comprising a redirection module, wherein the redirection module:  sends with an ok message to the local device, the ok message including an expiration time when the monitored SIP message is a register message (Kandikonda, paragraph [0046], upon receiving a REGISTER, send a 200 OK and a new registration time).  
Kurapati discloses taking no action in response to an acknowledgement message (Kurapati, paragraph [0602], ACK is received and no action is disclosed); 
sends an ok message to the local device when the monitored SIP message is a cancel message (Kurapati, paragraph [0602], respond to CANCEL message with a 200 OK).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to send the messages of Kurapati in the invention of Kandikonda.  The motivation to combine the references would have been to conform to known messaging protocols.

Response to Arguments

Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because the cited references do not disclose "passively extracting, from the duplicate unmodified monitored SIP message, addresses of the local device and the remote service" when the remote service is available; and because the cited combination fails to disclose continuously re-registering passively extracted addresses "in the database while the remote service is available."  This is incorrect.  
Kandikonda discloses extracting, from the monitored SIP message, addresses of the local device and the remote service, resulting in passively extracted addresses (Kandikonda, paragraph [0039], translate from user’s name to current network address using SIP messages; paragraph [0046], update the registration database with the contact information of the endpoint; paragraph [0049], server 60A receives the Register from the endpoint and updates the Registration database with the contact address; paragraph [0051], server 60A sends the contact address of the server 10 to the SIP endpoint), where the extracted addresses are continuously re-registered in the database while the service is available (Kandikonda, paragraph [0039], translate from user’s name to current network address using SIP messages; paragraph [0046], update the registration database with the contact information of the 
Mukerji discloses wherein the packet handler passively monitors and handles SIP and DNS messages without modifying the message (Mukerji, paragraph [0004], port mirroring on single or multiple interfaces; paragraph [0030], SIP protocol; paragraph [0151], monitoring DNS messages; paragraph [0162], monitor some of the packets based on rule-based policies); and duplicating the monitored SIP message, resulting in a duplicate unmodified monitored SIP message (Mukerji, paragraph [0004], port mirroring on single or multiple interfaces; paragraph [0030], SIP protocol; paragraph [0151], monitoring DNS messages; paragraph [0162], monitor some of the packets based on rule-based policies).
  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to passively monitor SIP and DNS messages, without modifying the messages, by duplicating [mirroring] the messages and then to forward the duplicated messages, based on rule-based policies in the invention of Kandikonda.  The motivation to combine the references would have been to reduce the load on the packet monitoring device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466